Citation Nr: 1703365	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-24 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a bilateral knee disorder.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a thoracolumbar spine disorder.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for residuals of a left shoulder injury.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for residuals of a right shoulder injury.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for a thoracolumbar spine disorder.
7.  Entitlement to service connection for residuals of a left shoulder injury.

8.  Entitlement to service connection for residuals of a right shoulder injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1983 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Jackson, Mississippi certified the case to the Board on appeal. 

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in April 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.  In a December 2016 letter, the Veteran was advised that the Veterans Law Judge who conducted the April 2016 hearing no longer works for the Board, and he was offered the opportunity to testify at a hearing before another Veterans Law Judge.  The letter also informed the Veteran that if a response was not received within 30 days, it would be assumed that he did not want another hearing.  As no response was received within 30 days, the Board finds that there is no prejudice to the Veteran in proceeding with the adjudication of this claim.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that additional private treatment records dated from March 2016 to October 2016 and VA treatment records dated from March 1999 to August 2011 were received after the September 2011 statement of the case.  However, given the favorable disposition in this decision, the Board finds that the Veteran is not prejudiced by the Board's review of the additional evidence.  In addition, the AOJ will have the opportunity to review these records upon remand.

The issues of entitlement to service connection for a bilateral knee disorder; entitlement to service connection for a thoracolumbar spine disorder; entitlement to service connection for residuals of a left shoulder injury; and entitlement to service connection for residuals of a right shoulder injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied the Veteran's service connection claims for a bilateral knee disorder, residuals of a left shoulder injury, and residuals of a right shoulder injury.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the July 1994 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a bilateral knee disorder.

3.  In a December 2001 rating decision, the RO denied the Veteran's service connection claims for a thoracolumbar spine disorder, residuals of a left shoulder injury, and residuals of a right shoulder injury.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.

4.  The evidence received since the December 2001 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a thoracolumbar spine disorder.

5.  The evidence received since the December 2001 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for residuals of a left shoulder injury.

6.  The evidence received since the December 2001 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for residuals of a right shoulder injury.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied the Veteran's service connection claim for a bilateral knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received since the July 1994 rating decision is new and material, and the claim of entitlement to service connection for a bilateral knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The December 2001 rating decision that denied the Veteran's service connection claim for a thoracolumbar spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  The evidence received since the December 2001 rating decision is new and material, and the claim of entitlement to service connection for a thoracolumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The December 2001 rating decision that denied the Veteran's service connection claim for residuals of a left shoulder injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

6.  The evidence received since the December 2001 rating decision is new and material, and the claim of entitlement to service connection for residuals of a left shoulder injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The December 2001 rating decision that denied the Veteran's service connection claim for residuals of a right shoulder injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

8.  The evidence received since the December 2001 rating decision is new and material, and the claim of entitlement to service connection for residuals of a right shoulder injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Law and Analysis

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2016).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

The Veteran's service connection claims for a bilateral knee disorder, residuals of a left shoulder injury, and residuals of a right shoulder injury were initially denied in a July 1994 rating decision.  The Veteran was notified of the decision and his appellate rights in a July 1994 letter.  However, the Veteran did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence submitted within one year of the issuance of the decision.  Therefore, the July 1994 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016). 

The Veteran later filed his initial service connection claim for a thoracolumbar spine disorder in March 1999.  In June 1999, he also filed a request to reopen his service connection claims for residuals of a left shoulder injury and residuals of a right shoulder injury.  The RO subsequently denied these claims in a December 2001 rating decision.  A January 2002 letter notified the Veteran of the decision and his appellate rights.  The letter was sent to the Veteran's last known address of record, and a copy of the letter was provided to his representative.  The letter was returned in December 2001, and the label indicated that while delivery was attempted, the addressee was not known at the place of address.  The RO later sent an Address Information Request for the Veteran to the United States Post Office in March 2002.  However, the Post Office responded that the Veteran was not known at the provided address.  A June 2002 copy of the Veteran's profile from the Social Security Administration (SSA) also showed that the SSA had the same address for the Veteran as the one used by VA in the January 2002 letter.

In this regard, the Board notes that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the Veteran's responsibility to provide VA with a current address.  If he does not keep VA apprised of his whereabouts, "there is no burden on the part of VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Thus, the Board finds that VA fulfilled its duty to notify the Veteran of the denial and his appellate rights in the January 2002 letter.  The Veteran did not appeal this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the December 2001 determination is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

As noted above, the Veteran's service connection claim for a bilateral knee disorder was most recently denied in the July 1994 rating decision.  At the time of the July 1994 rating decision, the evidence of record included the Veteran's statements, his service treatment records, a June 1994 VA examination, and VA treatment records dated in June 1994.  The service treatment records show that in January 1986, the Veteran reported that his left knee gave out during periods when he walked or ran.  The problem began four days before the visit when he fell on his knee while playing football.  However, his left knee examination was normal.  That same month, an STR reported that the Veteran fell on his right knee while playing basketball.  The Veteran was assessed to have minor ligamentous strain in the right knee.  Later in July 1987, the Veteran reported having bilateral knee pain for several years that was precipitated by walking more than two miles.  The assessment stated that the Veteran had mild patellofemoral syndrome bilaterally.  The results of a subsequent August 1987 bilateral knee x-ray were normal.  In addition, no abnormalities were noted in the Veteran's lower extremities in his February 1988 separation examination.  The Veteran also denied having a "trick" or locked knee in the accompanying February 1988 Report of Medical History.

During the June 1994 VA examination, the Veteran described experiencing numb and painful knees with walking.  He stated that this issue began during service between 1983 and 1986.  He was reportedly too busy to seek medical attention at that time.  The diagnosis was history of knee pain.  The July 1994 rating decision found that there was no evidence that the Veteran experienced a chronic knee disorder during service or within the current appeal period.

The evidence submitted after the July 1994 rating decision includes the Veteran's statements, service personnel records, VA treatment records dated from March 1999 to August 2016, San Joaquin General Hospital treatment records dated from July 1983 to September 1999, One Mental Health treatment records dated from March 2016 to October 2016, and the April 2016 Board hearing transcript.  Initially, the Board notes that the additional service personnel records only present information related to administrative matters, such as background information, the Veteran's assignments during service, and the infarctions that occurred while on active duty.  Thus, these records are not relevant to the Veteran's service connection claim for a bilateral knee disorder.  As a result, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to these facts and the Veteran's claim should not be reconsidered on this basis.

In a June 2011 statement, the Veteran reported that he fell from the side of a mountain while wearing a heavy rucksack during service.  He also indicated that his current knee problems were related to this event.  The Veteran is competent to report the events that occurred during service, and his statements are presumed to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Justus, 3 Vet. App. at 513.  This evidence was not previously considered by the RO, and it is material as it relates to the unestablished fact of an in-service event or injury that caused his current knee problems.  Thus, the Board finds that this evidence both new and material, and the Veteran's service connection claim for bilateral knee disorder is reopened.

The Veteran's service connection claims for a thoracolumbar spine disorder, residuals of a left shoulder injury, and residuals of a right shoulder injury were last denied by the December 2001 rating decision.  The evidence of record at the time of the December 2001 rating decision includes the Veteran's statements, his service treatment records, a June 1994 VA examination, VA treatment records dated from June 1994 to September 1999, and San Joaquin General Hospital treatment records dated from July 1983 to September 1999.

Regarding the Veteran's service connection claim for a thoracolumbar spine disorder, the service treatment records were silent for any relevant complaints or treatment.  After service, an April 1999 VA treatment record indicated that the Veteran's thoracolumbar spine symptoms had been present since his separation from service.  The record noted that the Veteran's history of mid and low back pain began at least 10 years ago.  He also reportedly went to VA to receive treatment for his back pain when he came out of service.  The Veteran stated that his back problems were caused by carrying heavy weights during service.  The impression was chronic mid and low back strain.  Another April 1999 VA treatment record noted an assessment of chronic back pain related to service.  In a June 1999 San Joaquin General Hospital treatment record, the Veteran reported that he fell from a height of two stories during service and injured his thoracic spine.  The diagnosis was chronic thoracic strain and pain.  The December 2001 rating decision based its denial on the lack of evidence showing a current disability and nexus to service.

Regarding the Veteran's service connection claims for residuals of a left shoulder injury and a right shoulder injury, a review of the STRs shows that the Veteran injured his right shoulder when playing football in March 1987.  An x-ray did not reveal any fracture or separation.  The assessment was a right shoulder contusion with an acromioclavicular (AC) sprain.  During the June 1994 VA examination, the Veteran complained of left shoulder pain and reported that he hurt his collarbone during service when he fell during a football game.  The diagnosis was a history of left shoulder pain.  The December 2001 rating decision denied the Veteran's claims due to the absence of a current left and right shoulder disability.

The evidence received after the December 2001 rating decision includes the Veteran's statements, service personnel records, VA treatment records dated from March 1999 to August 2016, One Mental Health treatment records dated from March 2016 to October 2016, and the April 2016 Board hearing transcript.  As previously discussed, the additional service personnel records only provide administrative information that is not relevant to the Veteran's service connection claims for a thoracolumbar spine disorder, residuals of a left shoulder injury, or residuals of a right shoulder injury.  As such, reconsideration of the Veteran's claims under 38 C.F.R. § 3.156(c) is not warranted.

In determining whether new and material evidence has been received to reopen the Veteran's service connection for a thoracolumbar spine disorder, the Board notes that the Veteran's April 2016 testimony includes a new report of a back injury during service.  He testified that he injured his back when he fell off the side of a mountain while wearing a heavy rucksack.  See April 2016 Board Hearing Transcript (Tr.), page 3.  He also reported that his back had been hurting since this injury occurred.  See Tr., page 3.  The Veteran is competent to attest to an injury and the observable symptomatology thereafter.  See Layno, 6 Vet. App. at 469.  In addition, for the purposes of reopening the claim, the Board presumes the credibility of his testimony.  Justus, 3 Vet. App. at 513.  The evidence is new as it was not previously submitted, and it is material as it relates to the finding of an in-service event or injury that led to the onset of his thoracolumbar spine problems.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a thoracolumbar spine disorder.

Turning to the Veteran's service connection claims for residuals of a left shoulder injury and residuals of a right shoulder injury, the Board finds the Veteran's April 2016 testimony to be new and material.  During the Board hearing, the Veteran provided new information regarding the fall from the mountainside that he contends is related to his current right and left shoulder symptoms.  See Tr., page 3.  The Veteran is competent to report matters of which he has first-hand knowledge, including injuries and observable symptomatology.  See Layno, 6 Vet. App. at 469; Buchanan v. Nicholson, 457 F.3d 1331 (Fed. Cir. 2006).  The Board finds that this account, when presumed credible for purposes of reopening the claim, constitutes new and material evidence as it was not previously of record, and it pertains to the establishment of an in-service event or occurrence that caused the Veteran's left and right shoulder problems.  As such, the service connection claims for residuals of a left shoulder injury and residuals of a right shoulder injury are reopened, and the Veteran's appeal is granted to this extent.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral knee disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a thoracolumbar spine disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a left shoulder injury is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a right shoulder injury is reopened, and to this extent only, the appeal is granted.


REMAND

The record reflects that the Veteran has not yet been afforded a VA examination in connection with his service connection claim for a thoracolumbar spine disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

During the April 2016 Board hearing, the Veteran described having persistent or recurrent symptoms of a thoracolumbar spine disability.  See Tr., page 3.  The Veteran stated that he injured his back in service when he fell from the side of a mountain while carrying a heavy rucksack.  See Tr., page 3.  He was diagnosed with chronic mid and low back strain in April 1999, and he testified that his back pain has been present since service.  See April 1999 VA treatment record; Tr., page 3.  Based on this evidence, the Board finds that a VA examination is needed to determine the nature and etiology of any thoracolumbar spine disorder that may be present.  See McLendon, 20 Vet. App. at 81.

Similarly, the Veteran has not been provided with a VA examination related to his service connection claim for residuals of a right shoulder injury.  A March 1987 STR shows that the Veteran injured his right shoulder during service and was diagnosed with a right shoulder contusion and AC sprain.  He also reported that his persistent or recurrent symptoms of a disability began in service.  See Tr., page 2-3.  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, a remand is necessary to provide the Veteran with a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 81.

Regarding the Veteran's service connection claim for residuals of a left shoulder injury, the Board also finds that a VA examination is needed.  The Veteran stated that during service, he injured his shoulder by falling from the side of a mountain.  See Tr., page 3.  He reported a history of left shoulder pain since service, and he currently experiences persistent or recurrent symptoms of a left shoulder disability manifested by pain.  See June 1994 VA examination; Tr., page 11.  Consequently, the Board finds that the Veteran should be afforded a VA examination to determine whether he has experienced a disability manifested by left shoulder pain at any point during the pendency of the appeal.  See McLendon, 20 Vet. App. at 81.

In addition, the Board finds that the Veteran should be afforded a VA examination in conjunction with his service connection claim for a bilateral knee disorder.  During service, the Veteran injured his right knee while playing basketball and received a diagnosis of minor ligamentous strain.  See January 1986 STR.  He also sought treatment for bilateral knee pain while in service, and he was diagnosed with mild patellofemoral syndrome of the bilateral knees.  See July 1987 STR.  The Veteran stated that he currently suffers from persistent and recurrent symptoms of a bilateral knee disability.  See June 2011 Statement in Support of Claim.  He additionally reported that his symptoms of numb and painful knees began during service.  See June 1994 VA examination.  Therefore, the Board finds that a VA examination and medical opinion must be obtained.  See McLendon, 20 Vet. App. at 81.

Finally, the record indicates that the Veteran has filed for Social Security Administration (SSA) disability benefits.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  However, the record only contains a list of exhibits related to the Veteran's claim for SSA disability benefits.  In addition, the record does not reflect that there have been any attempts to obtain the Veteran's complete SSA records.  Therefore, these records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his thoracolumbar spine disorder, residuals of a left shoulder injury, residuals of a right shoulder injury, and bilateral knee disorder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Memphis VA Medical Center dated since August 2016.

2.  The AOJ should attempt to obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran as well as the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  After completing the preceding development in paragraphs 1 and 2, provide the Veteran with a VA examination in connection with his service connection claim for a thoracolumbar spine disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed thoracolumbar spine disorders.

For each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder manifested during service or is otherwise related to service.

4.  After completing the preceding development in paragraphs 1 and 2, provide the Veteran with a VA examination in connection with his service connection claims for residuals of a left shoulder injury and residuals of a right shoulder injury.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed residuals of a left shoulder injury and residuals of a right shoulder injury.

Second, the examiner must provide an opinion as to the following questions:

(a) For each identified residual of a left shoulder injury, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the residual manifested during service or is otherwise related to service.

(b) For each identified residual of a right shoulder injury, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the residual manifested during service or is otherwise related to service.

5.  After completing the preceding development in paragraphs 1 and 2, provide the Veteran with a VA examination in connection with his service connection claim for a bilateral knee disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed bilateral knee disorders.

For each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder manifested during service or is otherwise related to service.

6.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


